ACCEPTED
                                                                                                  03-14-00810-CV
                                                                                                         4176513
                                                                                        THIRD COURT OF APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                             2/17/2015 1:36:56 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                       No. 03-14-00810-CV

                                                                                 FILED IN
                                  In the Third Court of Appeals           3rd COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                      For the State of Texas
                                          Austin, Texas                   2/17/2015 1:36:56 PM
                                                                            JEFFREY D. KYLE
                                                                                  Clerk

                                       STEPHEN D. FOX,
                                      AS NEXT FRIEND OF
                                          C.F. and M.F.
                                            Appellant

                                               v.
                            MIRNA AZUCENA ALBERTO PEREZ
                                      Appellee


           Appeal from the 207th Judicial District Court of Comal County, Texas
                                Cause No. C2014-1631B
                            Honorable Dip Waldrip, Presiding


                                           APPELLANTS'
                    MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT'S BRIEF

                                                Respectfully submitted,




                                                TBN 07337250
                                                P.O. Box 312104
                                                New Braunfels, Texas 78131
                                                (832) 245-2665
                                                E Mail - Fox.Stephen20 11 @ gmail.com

                                                ATTORNEY FOR APPELLANTS




Motion for Extension of Time/File Brief/                                                   1
TO THE HONORABLE COURT OF APPEALS:

         COMES NOW, Appellants, STEPHEN D. FOX, as Next Friend of C.F. and M.F.,

and move the Court to grant a Motion for Extension of Time to File Appellants' Brief

herein, and in support thereof would show the Court the following:

    1.      Attorney, STEPHEN D. FOX, has been very ill during January and early

            February, 2015, that has prevented him from working on Appellants' Brief.

    2.      Good cause exists for the granting of an Extension of Time to File Appellants'

            Brief herein. Appellants' Attorney of Record, STEPHEN D. FOX, has been

            very ill during January and early February, 2015, that has prevented him from

            researching the law and drafting Appellant's Brief herein.

    3.      This Motion of not brought for purposes of delay, but that justice might be

            done.

    4.      For the good cause as shown above, Attorney, STEPHEN D. FOX, requires at

            least an additional three (3) months in which to file Appellants' Brief.



    WHEREFORE, PREMISES CONSIDERED, Appellants pray that the Court grant

Appellants' Motion for Extension of Time to File Appellants' Brief herein, and for such

other and further relief, both general and special, legal and equitable, to which Attorney,

STEPHEN D. FOX, may show himself to be justly entitled.




Motion for Extension of Time/File Brief/                                                  2
                                             Respectfully submitted,


                                                  Yefi£
                                              ST~PHE~
                                              TBN 07337250
                                              P.O. Box 312104
                                              New Braunfels, Texas 78131
                                              (832) 245-2665
                                              E Mail - Fox.Stephen20 11@ gmail.com

                                              ATTORNEY FOR APPELLANTS



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served
                                                                                                75(
upon all parties entitled to notice per the Texas Rules of Civil Procedure on this the   /pl
dayof        QN~t                                 ~15 ~ ~...

                                              STEPH~X
                           CERTIFICATE OF CONFERENCE

        I do hereby certify that a reasonable effort has been made to resolve the dispute

without the necessity of intervention and that effort has failed~./       /<7~

                                                  ~~~~fu)O
                                              STEPHE. FOX




Motion for Extension of Time/File Brief/                                                    3
                                              AFFIDAVIT

STATE OF TEXAS           §

                                  §

COUNTY OF BEXAR                              §

        BEFORE ME, the undersigned authority, on this day personally appeared

STEPHEN D. FOX, who, being by me duly sworn upon his oath did depose and say:

        "My name is STEPHEN D. FOX, I am over the age of eighteen (18) years,
competent to testify, I have personal knowledge of the facts stated herein, and all facts
stated herein are true and correct.

       I have drafted and read the foregoing Motion for Extension of Time to File
Appellants' Brief and all facts stated therein are true and correct. This Motion is not
brought for purposes of delay, but that justice might be done."

                         Further Affiant Sayeth Naught:

                                                            s-~4
                                                          STEPH
                                                              D.FOX
                                                                    £h?)o
        SWORN TO AND SUBSCRIBED BEFORE ME, the undersigned authority, on

thisthe,Ll~of                      r       ,;rr           ,2015.



                                                          Not~as
                                                          My Commission Expires:




Motion for Extension of Time/File Brief/                                                4